             Case 1:17-cv-00038-AWI-GSA Document 72 Filed 04/12/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMAR R. HEARNS,                                    1:17-cv-00038-AWI-GSA-PC
11                   Plaintiff,                          ORDER RE STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
12          vs.                                          PREJUDICE UNDER RULE 41
                                                         (ECF No. 71.)
13   ROSA GONZALES, et al.,
14
                                                         ORDER DIRECTING CLERK TO
                   Defendants.                           CLOSE FILE
15

16           Jamar R. Hearns (“Plaintiff”) is a former prisoner proceeding with counsel in this civil
17   rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First Amended
18   Complaint filed by Plaintiff on February 9, 2018, against defendant Rosa Gonzales
19   (“Defendant”) on Plaintiff’s claims for retaliation, violation of the Free Exercise Clause of the
20   First Amendment, and violation of the Bane Act.1 (ECF No. 17.)
21           On January 6, 2021, the parties filed a stipulation for voluntary dismissal with prejudice
22   under Rule 41 of the Federal Rules of Civil Procedure. (ECF No. 71.)
23           Rule 41 provides, in part: “Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
24   applicable federal statute, the plaintiff may dismiss an action without a court order by filing (i) a
25   notice of dismissal before the opposing party serves either an answer or a motion for summary
26   judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.” Fed. R.
27

28                    1
                        On April 16, 2018, the court issued an order dismissing all other claims and defendants from
     this action. (ECF No. 21.)
            Case 1:17-cv-00038-AWI-GSA Document 72 Filed 04/12/21 Page 2 of 2



 1   Civ. P. 41(a)(1)(A). Here, the parties have filed a stipulation of dismissal, signed by all parties
 2   who have appeared in this case, stipulating to the dismissal of this action with prejudice. (ECF
 3   No. 71.) Therefore, the stipulation is effective and this case is dismissed with prejudice.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1.      The stipulation for voluntary dismissal of this case, signed by Plaintiff and counsel
 6                  for defendant F. Padilla and filed on April 9, 2021, is effective as of the date it
 7                  was filed;
 8          2.      This case is DISMISSED in its entirety with prejudice; and
 9          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
10                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
11
     IT IS SO ORDERED.
12

13      Dated:     April 12, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
